Title: To Benjamin Franklin from David Barclay, [22 December 1774]
From: Barclay, David Junior
To: Franklin, Benjamin


Cheapside 22d. Inst. [December 22, 1774]
D. Barclay presents his Respects and acquaints Dr. Franklin, that the Merchants in general highly disaproving of Attendance on anonymous Advertizements, (as no Person would own that inserted in the paper to Day), Agreed to disaprove it, by another to be published Tomorrow, on a more liberal Plan, with an Invitation for All Merchants and others interested in the Commerce of America to meet on Wednesday the 4th. Jany. DB will nevertheless expect to see Dr. Franklin to Dinner Tomorrow at Three ’Clock.
 
Addressed: Dr. Franklin / Cravenstreet
